Filed 12/14/18                                       Case 18-90258                                                   Doc 239

                 3
           1     MACDONALD | FERNANDEZ LLP
                 IAIN A. MACDONALD (SBN 051073)
           2     914 Thirteenth Street
                 Modesto, CA 95354
           3     Telephone: (209) 549-7949
                 Facsimile: (209) 236-0172
           4
                 Attorneys for Debtor,
           5     ANDREAS ABRAMSON

           6

           7                                  UNITED STATES BANKRUPTCY COURT
           8                                   EASTERN DISTRICT OF CALIFORNIA
           9                                            MODESTO DIVISION
          10     In Re:                                               Case No. 18-90258-E-7
          11     ANDREAS ABRAMSON                                     Chapter 7
          12                            Debtor.                       DCN: MF-6
          13                                                          Date: December 20, 2018
                                                                      Time: 10:30 a.m.
          14                                                          Place: 1200 I Street, Suite 4
                                                                             Modesto, California
          15
                                                                              Hon. Ronald H. Sargis
          16

          17

          18       DEBTOR’S RESPONSE TO SUPPLEMENTAL BRIEF OF BERNADETTE CATTANEO
          19
                          Debtor, Andreas Abramson, responds to the supplemental brief of Bernadette Cattaneo
          20
                 regarding the issues posed by the court in its order of October 26, 2018, as follows:
          21
                          I.     CATTANEO’S ARGUMENT THAT THE STATUTE IS VOID BECAUSE
          22                     CONTRARY TO STATE LAW IS INCORRECT
          23
                          The United States Supreme Court has consistently held that federal law trumps state law.
          24
                 McCulloch v. State of Maryland, 17 US 316 (1819), Cohens vs Virginia, 19 US 264 (1821).
          25
                 Cattaneo takes this argument to an extreme by suggesting that a bankruptcy court may declare a
          26
                 federal statute unconstitutional (Supplemental Brief, 5:1-16). There is no pending motion in the
          27

          28     appropriate court to obtain such a declaration.
Filed 12/14/18                                         Case 18-90258                                                     Doc 239


           1             II.     NO EVIDENCE TO SUPPORT CONTENTIONS OF FRAUD, COLLUSION, ETC.
           2             Cattaneo suggests in several points of her brief that the Debtor and his father are insiders who
           3
                 manufactured impairment by collusively creating junior liens (Brief, 2:18). It is not clear if Cattaneo
           4
                 is saying that the deed of trust is void because it secures a false claim, or that the fact of its existence
           5
                 is fraudulent because between father and son, even though recorded four years before bankruptcy.
           6

           7     These are serious contentions yet no evidence is submitted in support of this proposition, even

           8     though Cattaneo learned two months ago that December 20, 2018 was the date of the hearing (Order

           9     for Supplemental Briefing, October 26, 2018.) In an effort to smoke out this issue, Debtor
          10     encouraged Cattaneo to promptly depose his father, even noticed his father’s deposition, but then
          11
                 cancelled it when creditor McAbee’s counsel protested that he was not ready because he needed time
          12
                 to review debtor’s documents. These documents were produced weeks ago, but neither counsel
          13
                 noticed the deposition until last week, setting it for January, and now complaining that she has no
          14

          15     evidence because the lienholder will not be deposed until then. The court scheduling order of

          16     October 26, 2018 provided that that the matter would be heard on December 20, 2018, and that

          17     McAbee’s pleadings were due on December 7, 2018, yet did nothing to adequately prepare. This is
          18
                 a serious failure of proof and, to the extent that Cattaneo relies upon fraud and/or collusion to avoid
          19
                 the lien, her objection should be overruled.
          20
                         III.    “WINDFALL” DEFENSE IS FATUOUS
          21
                           Catteneo’s arguments about “sandwiches” and “windfalls” is really an attack on the
          22

          23     perceived inappropriateness of the debtor’s right to discharge and a “fresh start,” not unlike the

          24     creditor who must return a preference (547(b) and 550); surrender a leasehold that would otherwise
          25     have priority over the purchaser of real property [In re Spanish Peaks Holdings II, LLC, 872 F.3d
          26
                 892 (9th Cir. 2017 )], suffer a lien stripped-off under Section 506; accept a cure of a deed of trust
          27
                 more than three months after recording the notice of default under either Chapter 11 or Chapter 13,
          28
                 etc.
                                                                                                                            2
Filed 12/14/18                                        Case 18-90258                                                  Doc 239


           1

           2            IV.      CONCERNS OF A FEW LOWER COURTS IS NO REASON TO IGNORE THE
           3                    “PLAIN LANGUAGE” OF THE STATUTE

           4            Ex-wife’s argument is reminiscent of the recent “concern” expressed by many bankruptcy

           5     judges and practitioners over the application of the Absolute Priority Rule in the case of the
           6     individual Chapter 11 debtor. The feeling was that, because increased home values precluded
           7
                 Chapter 13 for those who would otherwise resort to that chapter. and required use of Chapter 11,
           8
                 they should therefore be treated the same as if they filed Chapter 13. In re Shat, 424 B.R. 854
           9
                 (Bankr. D Nevada 2010). Law review articles by prominent jurists and attorneys were written
          10

          11     opposing the application of absolute priority rule in the individual Chapter 11 context. This position

          12     was ultimately rejected by the Ninth Circuit in Zachary vs California Bank & Trust, 811 F.3d

          13     1191(9th Cir. 2016), where the plain language of the statutes prevailed. Indeed, Cattaneo very clearly
          14
                 accepts, as she must, that the language of Section 522(f)(2) is “plain.” (Supplemental Brief 2:24).
          15

          16            V.      CONCLUSION

          17              Debtor submits that Cattaneo’s objections based upon conflict with state law, concerns of

          18     other judges, and collusion are not a basis for ignoring the statute that has been strictly construed by

          19     the Bankruptcy Appellate Panel of this circuit. In re Charnock, 318 B.R. 720 (9th Cir. BAP 2004).

          20

          21     DATED: December 14, 2018                       MACDONALD FERNANDEZ LLP

          22                                                    By: /s/ Iain A. Macdonald                   .
                                                                        Iain A. Macdonald,
          23                                                            Attorneys for Debtor Andreas Abramson

          24

          25

          26

          27

          28

                                                                                                                            3
